Citation Nr: 0122875	
Decision Date: 09/20/01    Archive Date: 09/24/01

DOCKET NO.   98-05 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Entitlement to an increased rating for a service-connected 
psychiatric disorder, currently evaluated 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

K. Hudson, Counsel



INTRODUCTION

The veteran had active service from October 1979 to June 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an RO rating decision of January 1998 
which denied an increase in a 10 percent rating for a 
service-connected psychiatric disorder (last classified as a 
bipolar affective disorder).  In June 1999, the Board 
remanded the case to the RO for further evidentiary 
development.  In an April 2000 decision, the RO granted an 
increased 30 percent rating.  In an August 2000 decision, the 
Board denied an increase in the 30 percent rating for a 
psychiatric disorder.   

The veteran then appealed to the United States Court of 
Appeals for Veterans Claims (Court).  In a February 2001 
joint motion to the Court, the parties (the veteran and the 
VA Secretary) requested that the Board decision be vacated 
and the case remanded for a determination as to whether there 
was compliance with the notice and duty to assist provisions 
of the recently enacted Veterans Claims Assistance Act of 
2000 (VCAA), Public Law No.  106-475, 114 Stat. 2096 (Nov. 9, 
2000).  By a February 2001 order, the Court granted the joint 
motion.  The case was subsequently returned to the Board.  In 
May 2001, the Board sent the veteran's attorney a letter, 
telling him he had 90 days to submit any additional evidence 
and argument; no response was received.    


FINDINGS OF FACT

1.  The VA has fully informed the veteran of the evidence 
necessary to substantiate his claim for an increased rating 
for a psychiatric disorder, and all evidence relevant to that 
claim has been developed to the extent possible.   

2.  The veteran's service-connected psychiatric disorder 
(bipolar affective disorder) is productive of no more than 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).


CONCLUSIONS OF LAW

1.  There has been compliance with the notice and duty to 
assist requirements of the VCAA with respect to the veteran's 
claim for an increased rating for a psychiatric disorder.  
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 
45620, 45630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159).  

2.  The criteria for a rating in excess of 30 percent for a 
psychiatric disorder have not been met.  38 U.S.C.A. § 1155, 
5107(b) (West 1991 & Supp. 2001); 38 C.F.R. § 4.130, Code 
9432 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.   Background

The veteran served on active duty in the Marine Corps from 
October 1979 to June 1985.  A review of his service medical 
records shows that he was treated for a psychiatric disorder 
(then classified as a schizophreniform disorder), and he was 
medically discharged from service due to the condition.

A VA discharge summary shows that the veteran was 
hospitalized from June 1986 to July 1986, and treated for 
bipolar affective disorder.

In an October 1986 decision, the RO established service 
connection for a bipolar affective disorder, with a 10 
percent rating effective June 1985, a temporary total 
hospitalization rating effective June 1986, and a 10 percent 
rating effective August 1986.

In October 1997, the veteran, through his attorney, submitted 
a claim for an increased rating for his psychiatric disorder.   
It was requested that treatment records be obtained and an 
examination provided.

In a November 1997 letter, the RO asked the veteran to submit 
treatment records or release forms so that the RO could 
obtain the records.   

By a statement dated in November 1997, a private physician, 
J. P. Taylor, M.D., indicated that the veteran had bipolar 
disorder mixed with psychotic features, and had days when he 
was paranoid.  He indicated that the veteran required long- 
term treatment with several medications.  He enclosed a list 
of dates of regular office visits for the veteran dating from 
January 1996 to November 1997.

At a January 1998 VA psychiatric examination, the veteran 
reported post-service treatment for a psychiatric disorder, 
with symptoms including depressed moods, elevated moods, and 
paranoid thinking.  He said he was currently taking Lithium, 
Risperdal, and Depakote.  He related that his moods were 
currently managed pretty well but he still had occasional 
paranoid thoughts.  He reported that he worked at the post 
office for the past 91/2 years, but had missed 260 hours of 
work in the past year when his maximum sick leave was 96 
hours.  He stated that he had been hospitalized twice in the 
past year due to paranoid thinking.  (He did not identify the 
hospitals).  He reported that he was a minister, had no close 
friends, and felt his wife did not understand him.  He 
stated, "I am fitting into society the best I can." On mental 
status examination, the veteran was neatly dressed, his 
grooming was good, he was oriented to time, person and place, 
and he denied hearing voices.  He reported that he thought 
people were trying to harm him, and said he felt this way 
about half the time.  He was able to remember three objects 
over five minutes.  The Axis I diagnosis was schizoaffective 
disorder.  The examiner indicated that the veteran had a 
history of mood swings and paranoid thinking, and his 
functioning was marginal, as he was barely functioning in his 
job and with his wife and friends.  The examiner opined that 
the veteran was moderately disabled from his psychiatric 
disorder.

In a January 1998 decision, the RO denied the claim for an 
increased rating for a psychiatric disorder.   

In a January 1998 letter, the RO informed the veteran that 
his claim was denied (a copy of the rating decision was also 
provided).  The RO told the veteran that if he had been 
recently hospitalized for his psychiatric condition, he 
should submit the records of such.

A March 1998 statement of the case erroneously cited the old 
rating criteria for psychiatric disorders.   

In June 1999, the Board remanded the claim to the RO in order 
to obtain medical records from the two hospitalizations 
referenced by the veteran at his January 1998 VA examination, 
and medical records from Dr. Taylor.  The Board also remanded 
the claim in order for the RO to apply revised psychiatric 
rating criteria.

By a letter to the veteran dated in August 1999, the RO 
requested that he provide the names, addresses, and dates of 
treatment by VA and non-VA health care providers dated since 
1996, including treatment by Dr. Taylor and any 
hospitalizations.

By a statement dated in September 1999, the veteran reported 
treatment by Dr. Taylor.  He enclosed a list of office visits 
on an approximately monthly basis from January 1996 to 
September 1999.  He did not report receiving any other 
treatment for a psychiatric disorder.

By a letter dated in September 1999, Dr. Taylor indicated 
that he treated the veteran since January 1996.  He stated 
that the veteran had bipolar disorder with rapid cycling and 
episodic paranoia, and said his medication had been changed 
many times and he currently seemed to be doing much better.  
He indicated that the veteran's current medications included 
Lithium, Depakote, and Loxitane, and the veteran was 
reasonably stable, although his condition was usually worse 
in the spring and fall.  He indicated that the veteran was 
currently doing better than he had in the past.

By a letter to Dr. Taylor dated in November 1999, the RO 
requested that he provide medical records relating to the 
veteran.

By a letter to the veteran dated in November 1999, the RO 
requested his assistance in obtaining medical records from 
Dr. Taylor.

In December 1999, the RO received a statement from Dr. Taylor 
in which he indicated that the veteran had some ups and 
downs, and some episodic paranoia.  He stated that the 
veteran was presently stable on Lithium, Depakote, and 
Loxitane, but as the veteran's disorder was seasonal it was 
too early to tell if he would remain stable.

At an April 2000 VA psychiatric examination, the veteran 
reported that his symptoms had worsened tremendously and said 
he had to be treated by a private psychiatrist to stabilize 
his illness.  He complained of symptoms including memory 
difficulties, difficulty thinking, and morning "shakiness."  
He said he currently saw Dr. Taylor every three months in 
order to stabilize his symptoms with medication.  He stated 
that he used to see Dr. Taylor more frequently in the past.  
The veteran reported that he had a master's degree in human 
resources, and said he had been a mail carrier with the post 
office for the past 10 or 11 years.  He said his ability to 
deal with stress on the job was compromised, as he got 
overwhelmed and forgetful when he felt pressured.  He stated 
that his last manic episode occurred in late 1998 and early 
1999.  His wife stated that the veteran easily became 
overwhelmed, especially if his duties changed.

The veteran stated that he had no contact with an adopted son 
and a daughter from a previous relationship.  He reported 
that he and his second wife had a 2-1/2-year-old son; he said 
his son sometimes stressed him out, but he loved him and 
liked to spend time with him.  He said he had one good 
friend, and spoke with him on the telephone once a week.  He 
said he had no other friends, and that his main social 
contacts were while attending church.  He stated that he and 
his wife sometimes shopped or ate out, and sometimes watched 
movies at home.  The examiner indicated that the veteran and 
his wife appeared to have a good relationship.  On mental 
status examination, the veteran was alert oriented, 
attentive, and appeared his stated age.  His mood appeared 
mildly dysphoric and his affect was constricted.  His speech 
was rather slow.  There was some evidence of psychomotor 
retardation, the veteran's eye contact was fair, and he was 
cooperative with the examiner.  His thought content was 
logical and coherent, and devoid of any current auditory or 
visual hallucinations.  He reported that in the past he had 
auditory hallucinations.  The examiner indicated that there 
was no current evidence of delusions, but the veteran 
suggested a history of grandiosity.  The veteran denied any 
current suicidal or homicidal ideation, but said he had 
thoughts of self-harm in the past.  The veteran's memory was 
good for immediate, recent, and remote events.  He was able 
to concentrate well enough to spell "world" backwards and to 
interpret a proverb.  He had good insight into his current 
condition.  The Axis I diagnosis was bipolar affective 
disorder.  The Global Assessment of Functioning (GAF) was 61.

The examiner opined that the veteran was exhibiting mild to 
moderate symptoms associated with bipolar affective disorder 
including a decreased ability to deal with stress and 
becoming easily overwhelmed, mood disturbance, decreased 
interest in activities, psychomotor slowing, guilt, decreased 
concentration, and fatigue.  The examiner stated that the 
veteran currently demonstrated symptoms associated with a 
depressed mood.  He opined that the veteran's social 
adaptability and interactions with others appeared mildly to 
moderately impaired, and his ability to maintain employment 
and to perform job duties in a reliable, flexible, and 
efficient manner also appeared mildly to moderately impaired.  
The examiner opined that the veteran's level of disability 
was in the definite range.

In an April 2000 decision, the RO granted an increased 
rating, to 30 percent, for the veteran's psychiatric 
condition.  An April 2000 supplemental statement of the case 
properly cited the new rating criteria for psychiatric 
disorders.

An August 2000 Board decision denied an increased rating for 
a psychiatric disorder, but that decision was vacated 
pursuant to a February 2001 joint motion and Court order 
which directed the Board to consider whether the notice and 
duty to assist provisions of the VCAA have been satisfied.   
In a May 2001 letter, the Board told the veteran's attorney 
that he had 90 days to submit any additional evidence and 
argument; no response was received.   

II.   Analysis

A.   VCAA compliance

The February 2001 joint motion and Court order direct that 
the Board determine whether there has been compliance with 
the notice and duty to assist provisions of the recently 
enacted VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2001).  In August 2001, the VA published final regulations 
implementing the VCAA, including a regulation on the notice 
and duty to assist provisions.  66 Fed. Reg. 45620, 45630 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159).  In 
brief, the VA must notify the claimant of the evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159.  In addition, the pertinent parts of the 
VCAA and companion regulation provide that the VA must make 
reasonable efforts to obtain evidence to substantiate the 
claim, including obtaining identified records and providing a 
VA examination when necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. §  3.159.  

The file shows that since the claim for an increased rating 
for a psychiatric disorder was filed, the veteran and his 
attorney have been actually aware of evidence necessary to 
substantiate the claim.  In fact, when the claim was filed 
the attorney specifically requested that treatment records be 
obtained and an examination provided.  If actual knowledge 
were not enough, the RO has repeatedly notified the veteran 
and his attorney of evidence required to substantiate the 
claim.  Such notice is found in multiple requests for 
evidence, the rating decision, the statement of the case, 
and, after a Board remand, the supplemental statement of the 
case.  The Board concludes that the notice provisions of the 
VCAA and companion regulation have been satisfied in this 
case.  

With respect to claims for increased ratings, it appears the 
VCAA and the companion regulation add little to the duty to 
assist provisions established by Court decisions under prior 
law.  Under prior law, increased rating claims were 
considered well grounded (a concept eliminated by the VCAA) 
which triggered the duty to assist, including obtaining 
pertinent medical and other records and providing a VA 
examination.  See, e.g., Caffrey v.  Brown, 6 Vet. App. 377 
(1994); Proscelle v.  Derwinski, 2 Vet. App. 629 (1992); 
Murincsak v.  Derwinski, 2 Vet. App. 363 (1992).  In any 
event, the file shows full compliance with the duty to assist 
provision of the VCAA and implementing regulation.  After the 
veteran filed his claim for an increased rating, the RO 
(including after a Board remand to develop the evidence) 
repeatedly requested that the veteran identify treatment 
records and made repeated efforts to obtain the records.  
Medical statements were obtained from a treating doctor.  
Since the claim was filed, the veteran has been provided with 
two VA compensation examinations.  After the Court order in 
the present case, the Board asked the veteran's attorney to 
submit any additional evidence or argument, and he did not do 
so.  Based on the entire record, the Board finds that all 
relevant evidence has been developed to the extent possible, 
and the duty to assist provisions of the VCAA and 
implementing regulation have been satisfied.

B.   Merits of claim for increased rating

The veteran's claim is for an increase in a 30 percent rating 
for his service-connected bipolar affective disorder.  

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

On November 7, 1996, the rating criteria for rating bipolar 
disorder were revised and are now found in 38 C.F.R. § 4.130, 
Code 9432 (2000).  The new rating criteria provide that a 10 
percent rating is assigned for occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication.  A 30 percent rating is 
assigned for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
A 50 percent rating is to be assigned for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

The veteran does not meet the requirements for a rating 
higher than 30 percent under the criteria of Code 9432.  The 
evidence demonstrates that he has maintained a full-time job 
for nearly 11 years, has a good relationship with his wife, 
and enjoys spending time with his young son.  He reports he 
has a friend and attends church as his primary social outlet.  
There is no credible evidence of recent hospitalization for a 
psychiatric disorder; although the veteran gave a history of 
recent hospitalization at his 1998 VA examination, he has 
submitted no medical evidence of such despite multiple 
requests by the RO.  The evidence shows his psychiatric 
condition has been under good control by periodic outpatient 
treatment.

In September 1999, Dr. Taylor indicated that the veteran was 
currently doing better than he had in the past, and in 
December 1999, he indicated that the veteran was presently 
stable on his current medication.  At the most recent VA 
examination in April 2000, the examiner indicated that the 
veteran's memory, concentration, and insight were good, there 
was no evidence of current hallucinations, and there was no 
current suicidal or homicidal ideation.  He had a decreased 
ability to deal with stress, and had symptoms associated with 
a depressed mood.  His mood appeared mildly dysphoric and his 
affect was constricted.  The examiner opined that the 
veteran's symptoms caused mild to moderate occupational and 
social impairment, and a GAF score of 61 was assigned, which 
indicates mild impairment.  While an examiner's 
classification of the level of impairment is not controlling 
for rating purposes, the examiner's assessment at the April 
2000 examination is consistent with the evidence as a whole 
and certainly does not support a rating greater than 30 
percent.  38 C.F.R. § 4.126.

The medical evidence does not demonstrate that the veteran 
meets the criteria for the next higher rating of 50 percent, 
namely occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  Under 
the rating criteria of Code 9432, the disability picture more 
nearly approximates the criteria for a 30 percent rating, 
than a 50 percent rating, and thus the lower rating of 30 
percent is warranted.  38 C.F.R. § 4.7.

For these reasons, the Board concludes that the weight of the 
evidence shows that the veteran's service-connected bipolar 
affective disorder does not warrant a rating greater than 30 
percent under the rating criteria of Code 9432.  As the 
preponderance of the evidence is against the veteran's claim, 
the benefit-of-the- doubt rule is inapplicable, and the claim 
for a rating higher than 30 percent for a psychiatric 
disorder must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

An increased rating for a psychiatric disorder is denied.



		
L. W. TOBIN
Member, Board of Veterans' Appeals



 

